 

   

 
  
    

Us. DI
NORTHERN pec? COURT

ICT OF
IN THE UNITED STATES DISTRICT COURT FILER | *4s

FOR THE NORTHERN DISTRICT OF TE
AMARILLO DIVISION

 

GABRIEL ALEXANDRO SANCHEZ,
INSTITUTIONAL ID No. 111768

Plaintiff,
Vv. 2:19-CV-115-Z-BQ

STATE OF TEXAS, et al,

(0? “Or GOR WO? (Or (OD 60? 6 KO? COD

Defendant.

ORDER ADOPTING
FINDINGS, CONCLUSIONS, AND RECOMMENDATION

On May 28, 2019, pro se Plaintiff filed a Complaint (ECF No. 3) in this Court, proceeding
in forma pauperis. On December 31, 2019, the United States Magistrate Judge entered findings
and conclusions on Plaintiff's Complaint (ECF No. 12). The Magistrate Judge RECOMMENDS
that Plaintiff's Complaint be dismissed with prejudice as being barred by the applicable statute of
limitations. Plaintiff did not file objections, and the time to do so has now expired.

After making an independent review of the pleadings, files, and records in this case and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions,
and recommendation of the Magistrate Judge (ECF No. 12) are ADOPTED and that Plaintiff's
Complaint (ECF No. 3) is DISMISSED WITH PREJUDICE.

SO ORDERED.

February o 2020.

 

MATTAEW J. KACSMARYK
UNITVED STATES DISTRICT JUDGE
